                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

    JOSEPH MICHAEL DEVON ENGEL,                        )
                                                       )
                   Plaintiff,                          )
                                                       )
            v.                                         )    Case No. 4:20-cv-01803-SEP
                                                       )
    HILLSBORO POLICE DEPT., et al.,                    )
                                                       )
                   Defendants.                         )

                                   MEMORANDUM AND ORDER
         This matter is before the Court on Plaintiff Joseph Michael Devon Engel’s motion to
proceed in forma pauperis on appeal. Doc. [8]. The Court dismissed this action on April 23,
2021, and certified in writing that an appeal would not be taken in good faith. See Docs. [4], [5];
28 U.S.C. § 1915(a)(3). It is not apparent that Plaintiff now seeks appellate review of any issue
that is not frivolous. See Coppedge v. United States, 369 U.S. 438, 445 (1962). Furthermore,
Plaintiff has repeatedly filed meritless lawsuits in this Court, which has found his litigation
practices to be an abuse of the judicial process. See Doc. [4]. Contrary to Plaintiff’s allegations
in the instant motion, Plaintiff has filed at least three actions that were dismissed because they
were frivolous, malicious, or failed to state a claim upon which relief could be granted.1
Accordingly, he has accumulated three “strikes” as defined in 28 U.S.C. § 1915(g), and his
averments do not establish he is under imminent danger of serious physical injury. For all of the
foregoing reasons, the Court finds that Plaintiff may not proceed in forma pauperis on appeal.
         Accordingly,
         IT IS HEREBY ORDERED that Plaintiff’s motion to proceed in forma pauperis on
appeal (Doc. [8]) is DENIED.
         Dated this 29th day of June, 2021.


                                                      SARAH E. PITLYK
                                                      UNITED STATES DISTRICT JUDGE



1
 See Engel v. Governor of Missouri, No. 1:20-cv-00217-HEA (E.D. Mo. Dec. 15, 2020); Engel v. United States of
America, No. 4:20-cv-01742-MTS (E.D. Mo. Dec. 18, 2020); Engel v. Missouri Courts, No. 4:20-cv-01258-SPM
(E.D. Mo. Dec. 21, 2020).
